Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on January 17, 2021 is acknowledged.  Claims 1-24 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group II (claims 18-23) drawn to a process of making a fiber and with traverse the dipeptide FF from list I in the response filed January 17, 2021.  Applicants elected with traverse the invention Group II but did not provide any arguments of why election of invention is improper.  However, regarding election of species, 
Applicants argue “Applicant submits that since the Examiner is asking to elect "a single species of peptide with sequence defined", Applicant finds the request improper because the peptides are not the core of the invention and are not provided with a sequence identifier, rather they are simply di-peptides having capability to self-assemble and create nano-structures”.  Applicant’s arguments have been fully considered but not found persuasive.  The species are independent or distinct because each species possesses a distinct element not possessed by the other species as set forth above. In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from List I possesses a distinct element not possessed by the other species as set forth above. The species from list I encompass different dipeptides that are made up of different structures (i.e. different amino acids) and have varying properties/uses and thus distinct searches are required.  
The restriction is deemed proper and made final.  Claims 1-17 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 18-23 are examined on the merits of this office action. 

Claim Objection
Claim 18 is objected to for the following informality: claim 18 is dependent on claim 1 (a non-elected invention).  Applicant must incorporate the limitations of claim 1 into claim 18 since rejoinder is only for when the elected product is allowable.  If the elected product is allowable, the method of using or making may be rejoined.  The elected invention in the instant application is drawn to method claims. 

Claim 22 is objected to for the following minor informality: claim 1 contains the acronym “SAPBNSs”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., peptide based self-assembled nanostructures (SAPBNSs). The abbreviations can be used thereafter.  In the instant case, it is suggested that claim 18 be amended to include the acronym given that claim 18 already claims “peptide based self-assembled nanostructures”.  If claim 18 is amended to include the acronym SAPBNSs, then claim 22 does not need the acronym.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 claims “A process of producing the fiber of claim 1, comprising: providing said plurality of peptide-based self-assembled nanostructures in a solution; contacting said solution that comprises or said fabric; and subjecting said solution to sonochemical (ultrasound) irradiation”.  There is insufficient antecedent basis for the limitation of “said fabric” in the claim.  There is no earlier reference to a fabric in instant claim 18 or claim 1.
Claims 19-23 are also rejected due to its dependence on claim 15 and not further clarifying this point of confusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gedanken (US20110300767 A1) in view of Schnaider (Nature Communications, 8:1365, pages 1-10, published 2017) and Yan (Chem. Soc. Rev., 2010, 39, 1877–1890).
Gedanken teaches a method of preparing fabrics with antimicrobial properties by sonochemcially impregnating the fabrics with proteinacious microspheres loaded with an antimicrobial agents (see abstract).  The method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  Gendanken teaches wherein the waves are at a power of 58 W/cm2 or 150 W/cm2 and for three minutes (see claim 11) which fall within the ranges found in instant claims 21 and 23.  Gendanken teaches wherein the “microspheres” can be 10 micrometers to 10 nanometers (see paragraph 0040).  Gendanken teaches that “the use of the sonochemical method helps to achieve all the principal requirements of the antimicrobial textile coated with nanomaterials: small particle size, regular shape, and homogeneous distribution of the proteinaceous microspheres on the fabrics. Amongst the advantages of using ultrasound over other methods is that ultrasonic shockwaves effectively blast the proteinaceous microspheres onto a fabric's surface at such speed that it causes local melting of the substrate, guaranteeing firm embedding of the microspheres within the textile fibers” (See paragraph 0052).
Gendanken is silent to wherein the proteinacious microspheres (which encompasses nanoparticles) loaded with an antimicrobial agents are a plurality of peptide based self-assembling nanostructures.
However, Schnaider teaches “For biomedical purposes, the development of self-assembled peptide nano-materials has primarily focused on the fields of regenerative medicine and drug delivery due mainly to the advantageous characteristics of these materials such as high biocompatibility levels, chemical diversity, high loading capacity, and extended circulation” (see page 2, left column, first paragraph).  Schnaider teaches that “The results of this study demonstrate that the interaction of
instant claim 22 and heated to 90 degrees Celsius for 50 minutes and allowed to cool which meets the limitations of 70-95 degrees Celsius and at least 20 minutes with cooling found in instant claim 19 which allowed for self-assembly and nanostructure formation (see Methods, page 7, “Sample preparation”).  Regarding the instant limitation of “mixing” one of ordinary skill in the art would readily recognize and render obvious that mixing the peptide and water while heating is routine the art for maintaining the peptide in solution, in the monomer state and evenly distributed within the water.
Yan teaches that “The FF-based nanostructures possess potential in the delivery of drugs or genes in vitro” (see page 1887, second paragraph, lines 1-2). Yan teaches that “Furthermore, such peptide-based delivery vehicles are biocompatible, bioabsorbable and recyclable. It is thus possible to exploit the FF-based nanomaterials as a new class of vectors for the delivery of foreign substances” (See page 1887, second paragraph, last two lines, Figure 14).
	It would have been obvious before the effective filing date of the claimed invention to use the antibacterial self-assembling peptide nanostructure of Schnaider as the proteinaceous microsphere of Gendanken.  One of ordinary skill in the art would have been motivated to sonochemcially impregnate the fabrics of Gendanken with the antibacterial self-assembling peptide nanostructure of Schnaider for enhanced antibacterial properties and release of additional antibacterial compounds.  One of ordinary skill 
Regarding claim 20, the method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654